


Exhibit 10.65

Loan Agreement

 

Translated From Japanese

 

Mizuho Bank, Ltd.

 

Date of Agreement

December 27, 2007

 

I (“the Borrower”) do hereby consent to the terms and conditions set forth on
the back of this form and within the separate Bank Transaction Agreement and
agree to accept a loan from Mizuho Bank, Ltd. (“the Bank”) according to the
borrowing specifications listed to the right.

 

Borrower

Address

11F Nishishinjuku Showa Bldg.

1-13-12 Nishi-shinjuku, Shinjuku-ku, Tokyo 160-0023

Tel: 03-5909-1561 Fax: 03-5909-1562

Name

Hideki Anami, President & CEO                  Loan transaction Seal Transaction
seal for

Global Hotline, Inc.                                                   savings
account used for repayment

 

Seal of Consent

 

(Loan Transaction Seal)

 

[Consent to special agreement concerning application of floating interest rate]

 

The Borrower consents to the Special Agreement Concerning Application of
Floating Interest Rate found on the back of this form, and the standard interest
rate and spread for the money borrowed from the Bank in accordance with the
borrowing specifications listed to the right shall be as follows. In cases where
the loan is paid back in equal installments with interest, the Borrower also
agrees that the amount of the installment will vary according to the interest
rate on each repayment date.

 

Standard interest rate (place a circle beside the applicable rate)

 

○

Short-term prime rate

 

Long-term prime lending rate (3 years or less) linked to the short-term prime
rate

 

Long-term prime lending rate (more than 3 years) linked to the short-term prime
rate

 

Annual spread: 0.500%

 

--------------------------------------------------------------------------------